The petitioner, Moshe Rothman, appeals from the judgment of a single justice of this court denying relief pursuant to G. L. c. 211, § 3. We affirm.
The single justice of this court correctly determined that this was not an appropriate occasion to exercise the court’s extraordinary power of general superintendence. The petitioner’s failure to perfect his appeals in the Appeals Court was of his own doing. Although he was acting pro se, he nevertheless was bound to comply with the governing court rules. See Mmoe v. Commonwealth, 393 Mass. 617, 620 (1985); International Fid. Ins. Co. v. Wilson, 387 Mass. 841, 847 (1983). Moreover, there was no demonstration in the petitioner’s submissions before the single justice of this court, or in his submissions before the full court, that the single justices of the Appeals Court had erred or abused their discretion. See Tisei v. Building Inspector of Marlborough, 3 Mass. App. Ct. 377, 379 (1975) (discussing moving party’s burden in seeking permission to docket appeal late).

Judgment affirmed.